



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Simpson 
          v. Baechler
,







2009 
          BCCA 13



Date: 20090116

Docket: CA034958; CA034962;

CA034976

Docket: CA034958

Between:

Robert 
    Burton Simpson

Appellant

(
Plaintiff
)

And

Guy 
    Harvey Baechler

Respondent

(
Defendant
)

- and -

Docket: CA034962

Between:

Robert 
    Burton Simpson

Respondent

(
Plaintiff
)

And

Telus 
    Corporation

Appellant

(
Defendant
)

- and -

Docket: CA034976

Between:

Robert 
    Burton Simpson

Respondent

(
Plaintiff
)

And

District 
    of Campbell River

Appellant

(
Defendant)

And

Telus Corporation

Respondent

(Defendant)




Before:


The 
          Honourable Chief Justice Finch




The 
          Honourable Mr. Justice Bauman




The 
          Honourable Madam Justice D. Smith








W.S. 
          Berardino, Q.C.
B.B. Olthuis


Counsel for the Appellant




J.A. 
          Graham

J.S. 
          Carfra, Q.C.

M. 
          OMeara




Counsel for the Respondent, G. Baechler

Counsel for the Respondent, District of Campbell River

Counsel for the Respondent, Telus Corporation




Place 
          and Date of Hearing:


Vancouver, British Columbia




October 27, 2008




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 16, 2009








Written 
          Reasons by
:




The 
          Honourable Chief Justice Finch




Concurred 
          in by:




The 
          Honourable Mr. Justice Bauman
The Honourable Madam Justice D. Smith



Reasons 
    for Judgment of the Honourable Chief Justice Finch:

[1]

These three appeals are brought from the judgment of the Supreme Court 
    of British Columbia pronounced 13 March 2007.  The litigation arose from a 
    pedestrian-motor vehicle accident in Campbell River, B.C. on 3 January 2003.  
    The plaintiff, Robert Simpson, entered a marked crosswalk from behind a utility 
    pole and was struck by a pick-up truck owned and driven by the defendant, 
    Baechler.  Mr. Simpson sued Mr. Baechler for negligence in the operation of 
    his vehicle.  He also sued the district of Campbell River, and the two owners 
    of the utility pole, B.C. Hydro and Power Authority and Telus Corporation. 
    The claim against B.C. Hydro was dismissed by consent.

[2]

The learned trial judge held that the plaintiff was 60% responsible 
    for the accident, and that Mr. Baechler, the driver of the pick-up truck, 
    was not negligent in any degree.  He held the municipal district and Telus, 
    the utility poles co-owner, were each 20% to blame.  The plaintiff appeals 
    the judges finding that Mr. Baechler was not negligent.  The municipal district 
    and Telus appeal the findings of fault made against them.

[3]

The plaintiff contends that the learned trial judge erred in finding 
    that Mr. Baechler could not reasonably foresee a risk of harm in the circumstances, 
    and in concluding that he was not negligent.  He submits that the accident 
    was foreseeable, that Mr. Baechler was negligent, and that he ought to bear 
    20% of the fault for the accident.

[4]

Telus and the District of Campbell River say that the learned trial 
    judge erred in finding that any negligence on their respective parts was a 
    cause of the accident, and that the action against each should be dismissed.

[5]

For the reasons that follow, I would allow the plaintiffs appeal and 
    hold the driver of the truck to be 20% at fault.  I would dismiss the appeals 
    of Telus and Campbell River.

II.         FACTS

[6]

Around 9:00 p.m. on 3 January 2003, in Campbell River, Robert Simpson 
    was walking home from his job as a pharmacist.  It was dark and raining.  
    Mr. Simpson, who was wearing dark clothing and carrying an umbrella, stepped 
    into a marked crosswalk from the south side of a wooden utility pole and was 
    struck by a southbound pick-up truck driven by Mr. Baechler.

[7]

Mr. Simpsons injuries were serious: they included a fracture of both 
    knees that required surgery and will require future surgical attention, a 
    fractured pelvis, an abrasion to the forehead, and a moderate closed head 
    injury that has impaired Mr. Simpson's functional capacity.

[8]

Dogwood Street is a City street that runs south from the Island Highway 
    to a residential area of the District of Campbell River.  To the north of 
    12
th
Avenue, Dogwood has two lanes for travel southbound, and one 
    lane for travel northbound.  There is an electric traffic control signal at 
    13
th
Avenue, which is one block north of where the accident occurred.  
    There is no traffic signal at Dogwoods intersection with 12
th
Avenue, but there is a marked crosswalk on the north side of 12
th
crossing Dogwood.

[9]

To the south of 12
th
Avenue, Dogwood curves somewhat to 
    the east and begins an uphill incline.  Dogwood narrows at this point from 
    two lanes southbound to one lane for southbound traffic.

[10]

Twelfth Avenue intersects Dogwood only on its west side.  It is a T 
    intersection, with Dogwood forming the head of the T, and 12
th
Avenue the leg.

[11]

Mr. Simpson had walked easterly along the north side of 12
th
Avenue, intending to cross Dogwood Street from west to east.  Mr. Baechler 
    was driving south along Dogwood Street at 50km/hr, which was the posted speed 
    limit.

[12]

The utility pole was embedded in the sidewalk on the northwest corner 
    of the intersection.  Its near edge was about 14.6 inches from the curb.  Telus 
    Corporation, part owner of the utility pole, had installed a plastic pilaster 
    on the westerly aspect of the pole, to protect some cables.  With the pilaster, 
    the pole was about 18.9 inches wide at eye level and 23.6 inches wide at its 
    base. (BC Hydro was co-owner of the utility pole.  Mr. Simpsons action against 
    BC Hydro settled and was dismissed by consent).

[13]

The pole had not always been embedded in the sidewalk.  It was originally 
    west of the sidewalk, but in the process of widening Dogwood Street in the 
    1980s the poles base was incorporated into the sidewalk.

[14]

In 1996, Campbell River, the RCMP and the Insurance Corporation of 
    British Columbia identified Dogwood Street between 11
th
and 13
th
Avenues as accident prone and problematic with respect to traffic operations. 
     An engineering firm studied the corridor, found that the pole obscured pedestrians 
    from the view of southbound drivers, and recommended (among other things) 
    the relocation of the utility pole.

[15]

In 1997, Campbell River authorized relocation of the pole.  BC Hydro 
    agreed. Telus Corporation was opposed, apparently because its cables were 
    an impediment. All of the other recommended improvements to the intersection 
    were made, but the pole remained where it had been.

[16]

The location of the utility pole was a continuing safety concern for 
    Campbell River.  It was recognized as a safety hazard by the Citys engineering 
    services manager.  In 2001, a second safety review of the Dogwood corridor 
    found that the Dogwood Street and 12
th
Avenue intersection had 
    a low accident frequency and severity history, but that rear-end collisions 
    occurred in the southbound lanes with relatively high pedestrian involvement. 
     A new plan to modify the corridor was approved.

[17]

The trial judge held that the T intersection at 12
th
Avenue 
    and Dogwood Street had long been considered dangerous among Campbell River 
    residents (para. 6).  He also found that Mr. Baechler was familiar with the 
    intersection (para. 40) and with its dangerous nature (para. 23).

[18]

In 2003, after the accident involving Mr. Simpson and Mr. Baechler, 
    the utility pole was relocated about 3 metres away and the other Telus equipment 
    reinstalled.  The cost of about $3,000 was shared by Telus, BC Hydro, and 
    Campbell River.  The obstruction to visibility was eliminated.

[19]

Embedded in the sidewalk as the utility pole remained at 9:00 p.m. 
    on the night of 3 January 2003, when Mr. Baechler was driving home after dinner 
    with some friends, and Mr. Simpson was walking home after work, the pole continued 
    to obscure the view of pedestrians on its south side looking north for vehicles 
    and the view of southbound drivers looking for pedestrians on the northwest 
    corner of the intersection.

[20]

The trial judge accepted Mr. Baechlers evidence as to how the accident 
    occurred:

[21]      
    Mr. Baechler stopped for a traffic light at 13
th
Avenue.  
    After the light changed and he passed through the intersection, a vehicle 
    overtook him on the left.  He could not describe that vehicles path 
    of travel after it passed.  As he proceeded south, he shifted to fourth 
    gear at a speed of approximately 45 kph.  He did not intentionally accelerate, 
    but he agreed that the higher gear would cause his truck to gain speed.  
    He estimated he was travelling at 50 kph as he approached the intersection.  
    There is no other evidence of the speed of the Baechler vehicle.

[22]

When he was what he estimated to be 10 metres from the 
    north edge of the marked crosswalk at 12
th
Avenue, Mr. Baechler 
    saw a foot and lower leg extend from behind the utility pole and step onto 
    the street.  What he saw was Mr. Simpsons leg.  Mr. Baechler was 
    sufficiently close to the intersection when he saw the pedestrian that he 
    did not have time to react in order to avoid contact by stopping or steering 
    his vehicle to the left.  The point of impact was the right headlight 
    of the Baechler vehicle.  Mr. Baechler stopped his vehicle in the vicinity 
    of the southwest corner of the intersection.

[23]

Mr. Baechler knew of the dangerous nature of the intersection; 
    he had seen pedestrians cross inappropriately or with difficulty from east 
    to west, but not from west to east (Mr. Simpsons direction of travel); he 
    looked for, and did not see, any movement to the right, or west, of the utility 
    pole as he approached 12
th
Avenue; he saw no vehicles approaching 
    from the south; and he was focused on the approach to Dogwood Hill because 
    of the narrowing of the road from two lanes to one.

[21]

In considering Mr. Simpsons responsibility for the accident he said 
    this:

[29]      
    While one cannot know with certainty what happened on that fateful night, 
    the evidence reasonably permits of the inference, and I find as a fact, that 
    as Mr. Simpson approached the intersection, but before he arrived at the pole, 
    he saw the vehicle that passed the Baechler vehicle; he failed to observe 
    the Baechler vehicle at the same time, although it was readily visible in 
    the 3-metre distance from the shrubbery to the west edge of the pole; he stopped 
    behind the pole to let the unidentified vehicle pass; and, after stepping 
    from behind the pole and regaining his unobstructed view of Dogwood to the 
    north, he omitted to look for southbound approaching traffic, including the 
    Baechler vehicle, before entering the crosswalk.

[22]

The trial judge held that the plaintiff failed to keep a proper lookout 
    and failed to see Mr. Baechlers vehicle before stepping into the crosswalk.  
    There was evidence to support those findings, and, on appeal, the plaintiff 
    conceded that his negligence contributed to the accident.

[23]

In finding that the defendant Baechler was not negligent, the trial 
    judge reasoned:

[40]      
    Mr. Baechler was familiar with the intersection. He had observed close encounters 
    between vehicles and pedestrians crossing Dogwood from east to west. He had 
    not observed any incidents involving motor vehicles and pedestrians crossing 
    from west to east.
I find that it was not reasonably foreseeable to a motorist 
    such as Mr. Baechler that a pedestrian would stop behind the pole which would 
    obscure him from the motorists view, and suddenly step into the intersection 
    without first looking for oncoming traffic when clear of the pole
.

[41]      
    Had Mr. Simpson not been standing behind the utility pole, Mr. Baechler would 
    have seen him in the vicinity of the crosswalk. His speed and location in 
    the roadway were such that upon sighting a pedestrian at the crosswalk, other 
    than one who was obscured by the pole, he would have had adequate time to 
    slow down, stop, or take evasive action in order to avoid striking a pedestrian 
    who entered the crosswalk.

[42]      In 
    all of the circumstances, I find that Mr. Baechler was not negligent in the 
    operation of his motor vehicle and Mr. Simpsons action against him must be 
    dismissed.

[Emphasis added]

[24]

As to the liability of the municipal district and Telus, the trial 
    judge said:

[61]      
    Whether or not the City and Telus were negligent by omitting to remove the 
    hazard, the ultimate question must be whether, in all of the circumstances, 
    the location of the pole was a cause of the accident. In my opinion, it was.
It obscured Mr. Simpsons view of approaching traffic on Dogwood
. Its 
    location left him minimal room, barely one foot, to peek around the pole, 
    after stopping behind it to let previously detected traffic pass, for the 
    purpose of determining whether there was additional or previously unobserved, 
    oncoming traffic.
But for the presence of the pole, Mr. Simpson would have 
    been able to see and would have seen the approaching Baechler vehicle
.

[62]      
    In
Resurfice Corp.,
supra,
the Supreme Court of Canada 
    affirmed that, except in unusual circumstances, the but for test is still 
    the basis for the finding of liability in tort. In other words, Mr. Simpson 
    must prove on the balance of probabilities that but for the negligence of 
    the City, he would not have suffered injury. In the present case, there was 
    such close proximity between the obstruction of Mr. Simpsons view, the recovery 
    of his unobstructed view, and his entry into the crosswalk, that the but 
    for test is satisfied. I find as a fact that the pole was a cause of the 
    accident.

[63]      It 
    follows that the causes of this accident were the negligence of Mr. Simpson, 
    the negligence of the City, and the negligence of Telus.

[Emphasis added]

III.        
    ISSUES ON APPEAL

[25]

Mr. Simpsons position is that the trial judge erred in finding that 
    the accident was not reasonably foreseeable by Mr. Baechler, and in concluding 
    that he had not breached the duty of care.  Mr. Baechler supports the decision 
    of the trial judge in both respects.

[26]

Telus and the District of Campbell River deny that any negligence on 
    their respective parts played a causal role in the accident.

IV.        ANALYSIS

[27]

The central issue in Mr. Simpsons appeal against the finding that 
    the driver of the pick-up truck, Mr. Baechler, was not negligent, is whether 
    the trial judge erred in holding Mr. Baechler could not reasonably have foreseen 
    that Mr. Simpson would walk into the marked crosswalk, and into Mr. Baechlers 
    course of travel, from the south side of the utility pole.

[28]

Reasonable foreseeability is a prerequisite to finding a duty of care.  
    There must be a sufficiently close relationship between the parties, so that 
    in the reasonable contemplation of one party, carelessness on his part may 
    cause harm to the other: see
Anns v. Merton London Borough Council,

[1978] A.C. 728 (H.L.);
Kamloops (City of) v. Nielsen,
[1984] 
    2 S.C.R. 2; and
Galaske v. ODonnell
, [1994] 1 S.C.R. 670.

[29]

There can be no doubt that a driver in the position of Mr. Baechler 
    owed a duty of care to all other persons using the roads he travelled that 
    night; and there can similarly be no doubt that he owed a duty of care to 
    all pedestrians, including Mr. Simpson, lawfully using the sidewalks and crosswalks 
    adjacent to and crossing those roads.

[30]

The trial judge appears to have recognized this duty generally when 
    he said at para. 38:

[38]      
    The common law duty imposed upon Mr. Baechler as the driver of an automobile 
    was to drive in a manner that would allow him to take evasive action when 
    he became aware, or ought to have become aware, of a pedestrian at the intersection, 
    and to respond to the reasonably foreseeable actions or movements of that 
    pedestrian.

[31]

Reasonable foreseeability is relevant, however, not only to the existence 
    of a duty of care, but also to the
standard of care
to be exercised 
    by a reasonable person in the circumstances.  In this context reasonable foreseeability 
    is a question of mixed law and fact.  The standard of care is the content 
    of the duty owed by the defendant.  In
Ryan v. Victoria (City)
,

[1999] 1 S.C.R. 201 Mr. Justice Major for the Court said:

[21]      The 
    first step in the negligence analysis is to determine whether the Railways 
    owed a duty of care to the appellant with regard to the configuration of the 
    Store Street tracks.  If such a duty is found to exist, it must then be determined 
    whether the Railways exercised the standard of care necessary to avoid breaching 
    that duty.  The relationship between the duty and the standard of care was 
    explained by MacDonald J.A. of the Nova Scotia Court of Appeal in
Nova 
    Mink Ltd. V. Trans-Canada Airlines
, [1951] 2 D.L.R. 241, at p. 254:

It 
    is the function of the Judge to determine whether there is any duty of care 
    imposed by the law upon the defendant and if so, to define the measure of 
    its proper performance; it is for the [trier  of fact] to determine, by reference 
    to the criterion so declared, whether the defendant has failed in his legal 
    duty.



The 
    common law yields the conclusion that there is such a duty only where the 
    circumstances of time, place, and person would create in the mind of a reasonable 
    man in those circumstances such a probability of harm resulting to other persons 
    as to require him to take care to avert that probable result.  This element 
    of reasonable prevision of expectable harm soon came to be associated with 
    a fictional Reasonable Man whose apprehensions of harm became the touchstone 
    of the existence of duty, in the same way as his conduct in the face of such 
    apprehended harm became the standard of conformity to that duty.

Thus, 
    a discussion of duty centres around its existence, while the standard of care 
    clarifies what the content of the duty is.  Where there is no duty there is 
    no negligence.

[32]

It would appear that in this case the judge held the view that the 
    applicable standard of care did not require Mr. Baechler to anticipate that 
    a pedestrian, such as the plaintiff, would not see his approaching vehicle 
    and would move from the south side of the utility pole into the crosswalk 
    and into his path, and therefore did not require Mr. Baechler to drive at 
    such a speed, and in such a manner, as to be able to guard against that possibility.

[33]

In my respectful opinion these conclusions were in error both in fact 
    and in law.

[34]

As to the factual component, the judge inferred that Mr. Baechler did 
    not see Mr. Simpson because the latter stopped on the south side of the utility 
    pole to permit another southbound vehicle to pass.  In my view, this is nothing 
    more than speculation.

[35]

That there was another southbound vehicle, and that it overtook and 
    passed Mr. Baechler on his left
as he passed through the intersection at 
    13
th
Avenue
, were accepted as facts based on Mr. Baechlers 
    evidence (para. 21).  There was, however, no evidence as to the other vehicles 
    speed (while Mr. Baechler was accelerating from a dead stop to 50 km/hr), 
    and there was no evidence as to how far ahead of Mr. Baechlers vehicle that 
    other vehicle was when it passed through the intersection at 12
th
Avenue.  Nor was there any evidence as to where Mr. Simpson was when that 
    other vehicle passed by, or as to whether indeed Mr. Simpson ever saw it. 
     While Mr. Simpsons memory of the events is limited, he remembered seeing 
    northbound vehicles approaching from south of 12
th
Avenue, but 
    not southbound vehicles approaching from the north (para. 19).

[36]

To postulate, as the trial judge did, that Mr. Simpson saw that other 
    southbound vehicle and stopped on the south side of the utility pole to let 
    that vehicle pass is to theorize without an adequate factual base.  But it 
    was on that basis that the trial judge drew the following inference at paragraph 
    34:

[34]I 
    find as fact that he [Mr. Baechler] looked and saw no pedestrian approaching 
    the intersection from the west because the pedestrian was standing behind 
    the utility pole.

I 
    would therefore consider this finding of fact to be a palpable error as 
    unsupported by any evidence.

[37]

The simple fact of this accident is that, for an unknown period of 
    time, the utility pole obscured Mr. Simpsons view of southbound traffic coming 
    from the north, and it obscured Mr. Baechlers view of pedestrians using the 
    sidewalk on the north side of 12
th
Avenue and intending to cross 
    Dogwood in the marked crosswalk.

[38]

There is no doubt that the utility pole created a dangerous situation 
    for both motorists and pedestrians.  According to the trial judges findings, 
    the intersection had long been considered dangerous by Campbell River residents, 
    and Mr. Baechler knew of the dangerous nature of the intersection (see para. 
    17 above).  The judge found that But for the presence of the pole, Mr. Simpson 
    would have been able to see and would have seen the approaching Baechler vehicle. 
    (para. 24 above).

[39]

It must of necessity follow that but for the presence of the pole Mr. 
    Baechler would also have been able to see, and would have seen Mr. Simpson 
    standing on the corner.  However, as between Mr. Simpson and Mr. Baechler 
    the trial judge put the whole of the burden for taking care in these dangerous 
    circumstances on the pedestrian, Mr. Simpson.

[40]

Leaving aside the trial judges conjecture that Mr. Simpson stopped 
    (for some unknown time) on the south side of the pole, there was every reason 
    for all motorists, including Mr. Baechler, to approach that intersection with 
    greater than usual care.

[41]

Mr. Baechler did not do so.  When he left the stoplight at 13
th
Avenue:  He moved to the right side of the [curb] lane as he proceeded south, 
    anticipating the constriction of Dogwood from two lanes to one at the base 
    of Dogwood Hill (para. 20).  He shifted up to fourth gear and obtained a 
    speed of 50 km/hr approaching 12
th
Avenue (para. 21).  He was 
    focused on the approach to Dogwood Hill because of the narrowing of the road 
    from two lanes to one (para. 23).  He did not slow down, and he did not cover 
    the brake with his foot.  He proceeded as though he did not have to concern 
    himself with the possibility of a pedestrian crossing from west to east on 
    a dark rainy night at a poorly lit intersection where there was a marked crosswalk.

[42]

Where a duty of care is owed, it is an error of law to conclude that 
    the standard of care has been met when no steps at all have been taken to 
    be careful.  To conclude that the standard of care is met and the duty therefore 
    discharged by the taking of no steps whatsoever amounts to a finding that 
    there was after all no duty on the driver.  That is an error of law: see
Galaske
at para. 40.

[43]

In
Enright v. Marwick
, 2004 BCCA 259, 28 B.C.L.R. (4
th
) 
    276 a motorist with the right of way struck a pedestrian as he stepped out 
    from behind a garbage can that together with the prevailing conditions of 
    darkness and rainy weather obscured him from view.  The pedestrian was in 
    violation of s. 179(2) of the
Motor Vehicle Act
, and the driver 
    was entitled to assume that no one would jump out in front of him.  The driver 
    had slowed to at least 33 km/hr, had his foot over the brake, and had kept 
    a proper lookout.  The trial judge concluded that in the circumstances, that 
    was enough.  This Court upheld that judgment.

[44]

Similarly, in this case, Mr. Baechler had the right of way, and Mr. 
    Simpson was in breach of s. 179(2) of the
MVA
.  However, Mr. 
    Baechler was not exempt from the common law duty of care.  Unlike the driver 
    in
Enright v. Marwick
he took no steps to comply with that duty.  
    Mr. Baechler had to do more to exercise due care than simply continue along 
    at the maximum allowable speed, foot on the accelerator, shifting up and assuming 
    that there was no one waiting to cross when he knew or ought to have known 
    that that was not a safe assumption.

[45]

At the hearing of this appeal counsel for Mr. Simpson sought to have 
    Mr. Baechlers liability apportioned at 20% of the total.  The question of 
    apportionment must be determined by reference to blameworthiness.  In my respectful 
    opinion, assigning 20% of the fault for this accident to Mr. Baechler and 
    40% rather than 60% to Mr. Simpson shares liability proportionally to their 
    respective degrees of fault.

The Appeals of Telus and Campbell River (CA34962 and CA34976)

[46]

Neither Telus nor Campbell River concedes it was negligent.  However, 
    neither offers any basis upon which the trial judges findings of negligence 
    on their parts might be disturbed by this Court.  They advance their appeals 
    on the ground that if they were negligent in failing to move the utility pole, 
    their negligence played no causative role in the accident.

[47]

Causation is a question of fact and reviewable on a standard of palpable 
    and overriding error.

[48]

Campbell Rivers position is essentially that any negligence on its 
    part became irrelevant because of the degree of responsibility for the accident 
    borne by Mr. Simpson himself.  Campbell River, says Mr. Simpson, was familiar 
    with the hazard posed by the pole, and could and should have ensured he was 
    not stepping in front of oncoming traffic before he reached the pole and after 
    he emerged from behind it.  Instead, he clearly ignored his own knowledge, 
    that his visibility to southbound traffic was obscured, as was his vision 
    of such traffic.  To enter the intersection without checking was the sole 
    cause of this accident.  Campbell River submits that the but for test of 
    causation is unhelpful when the conditions and potential danger are apparent 
    and obvious to the plaintiff.  Campbell River also points to Mr. Simpsons 
    breach of s. 179(2).

[49]

Telus likewise submits that Mr. Simpson had an opportunity to check 
    for oncoming traffic before he reached the pole and after he stepped out from 
    behind it but before stepping into the street.  Telus also observes that Mr. 
    Simpson did not have the right of way since he had not entered the crosswalk.  
    It says that had Mr. Simpson exercised reasonable care for his own safety, 
    the unfortunate accident would not have occurred.

[50]

I respectfully agree with the appellants submission that the arguments 
    of Telus and Campbell River amount to an assertion that the causal link between 
    its [their] negligence and the accident was severed by the negligence of 
    Mr. Simpson.

[51]

An accident can have more than one cause.  As counsel for Mr. Simpson 
    puts it, a defendant is not excused from liability because another tortfeasor 
    is found to be negligent, contributory or otherwise:
Negligence Act
, 
    R.S.B.C. 1996, c. 133, s. 1.

[52]

There was ample evidence to support the finding that the pole was a 
    contributing cause of the accident.  There was evidence that the pole presented 
    a hazard known to both Telus and Campbell River that they had failed to remove.  
    The learned trial judge found that had the pole not obstructed his view, Mr. 
    Simpson would have been able to see and would have seen Mr. Baechlers vehicle 
    approaching.  Telus and Campbell River have not established any error with 
    respect to that factual finding.  Mr. Simpsons failure to see oncoming traffic 
    when he had the opportunity to do so does not render irrelevant the fact 
    of his views being obstructed by the hazardous utility pole as he waited 
    to cross the street.  I would not disturb the finding of the trial judge that 
    the utility pole was a cause of the accident.

V.         CONCLUSION

[53]

I would allow Mr. Simpsons appeal, and substitute for the finding 
    that Mr. Baechler was not negligent in any degree, a finding that Mr. Baechler 
    was 20% at fault for the accident.  I would reduce the proportion of Mr. Simpsons 
    contributory negligence to 40%.  I would not disturb the findings that Campbell 
    River and Telus were each 20% at fault, and I would dismiss their appeals.

The Honourable 
    Chief Justice Finch

I agree:

The Honourable Mr. Justice Bauman

I agree:

The Honourable Madam Justice D. Smith


